DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-21 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious the invention as recited in independent Claims 2, 9, and 16. Specifically, the prior art of record does not disclose the features of the claim limitations that include accessing a mapping data structure stored in a computer memory associated with the one or more computer systems, the mapping data structure embodying a synthetic domain model representation of the second type of data organization configured to create a data object representing the second translated query, automatically translating the first query into a second digitally encoded translated query expressed in a second query language compatible with the second type of data organization to form a second query; executing the second query on the data set of the second type of data organization to derive query result data, and re-formatting the query result data to conform with requirements of the first query language in combination with other limitations recited in the context of independent Claims 2, 9 and 16.
The closest prior art of record, Jackson et al. (U.S. PGPUB No. 2010/0241644 A1, hereinafter “Jackson”) which teaches a system and method for converting a graph query into relational query language; and Bowers et al. (U.S. PGPUB No. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the system and method for converting a graph query into relational query language or the system and method for expressing and executing semantic queries within a relational database in combination with the other limitations recited in the context of independent Claims 2, 9, or 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157